COURT OF APPEALS
                    SECOND DISTRICT OF TEXAS
                         FORT WORTH

                        NO. 02-15-00090-CV


ARLINGTON SURGICARE                            APPELLANTS
PARTNERS, LTD. D/B/A BAYLOR
SURGICARE AT ARLINGTON;
JONATHAN BOND; CAROLYN
EXLEY; BRETT BRODNAX;
ARLINGTON ORTHOPEDIC AND
SPINE HOSPITAL, LLC D/B/A
BAYLOR ORTHOPEDIC AND
SPINE HOSPITAL AT ARLINGTON,
LTD.; BAYLOR HEALTH
SERVICES; USP TEXAS, L.P.; USP
NORTH TEXAS, INC.; UNITED
SURGICAL PARTNERS
INTERNATIONAL, INC.; TEXAS
HEALTH VENTURES GROUP, LLC;
THVG ARLINGTON GP, LLC; AND
TEXAS HEALTH VENTURE
ARLINGTON HOSPITAL, LLC

                                 V.

CFLS INVESTMENTS, LLC; JOE T.                   APPELLEES
SOUTHERLAND, DPM; RICHARD
ALAN CARTER, DO; JANIS R.
CORNWELL, MD; LINNIE V.
RABJOHN, DPM; JOHN R.
LANDRY, DPM; FROESCHKE
INVESTMENTS, LTD.; ZOEZY 1
SUPERSTAR GP, LLC; THE
WALKER GROUP, LP; WONG
FAMILY HOLDINGS, LLC;
FALLOPIAN DISASTER
HOLDINGS, LP; MATLOCK OB-
GYN ASSOCIATES, PA; AND
DAVID B. GRAYBILL, DO


                                    ----------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 352-264845-13

                                    ----------

                MEMORANDUM OPINION1 AND ORDER

                                    ----------

      We have considered the “Petition for Permission To Appeal Order Denying

Partial Summary Judgment Filed By The USPI/Baylor Defendants,” as well as all

responses, replies, and the trial court’s March 17, 2015 amended order

permitting the USPI/Baylor Defendants’ interlocutory appeal. See Tex. R. App.

28.3(a), (f). We GRANT the petition to the extent that, as indicated in the trial

court’s March 17, 2015 amended order, “the issue of the General Partner’s ability

to consent to the Doctor Defendant’s investment in the BOSHA hospital under

the first sentence of Section 12.1 of the Partnership Agreement presents a

controlling question of law to which there is a substantial ground for

disagreement.” See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(f) (West 2015);

Tex. R. App. P. 28.3(k).


      1
       See Tex. R. App. P. 47.4.

                                        2
       In this appeal, the USPI/Baylor Defendants will be known as the

Appellants, and their notice of appeal is deemed filed today. See Tex. R. App. P.

28.3(k). This appeal shall be governed by the rules for accelerated appeals.

See Tex. R. App. P. 28.1, 28.3(k). Also, Appellants shall file a copy of this order

with the trial court’s clerk. See Tex. R. App. P. 28.3(k).

       The clerk’s record and reporter’s record are due on or before Friday, May

26, 2015. See Tex. R. App. P. 26.1(b), 35.1(b).

       Appellants’ brief will be due twenty days after the appellate record is filed.

See Tex. R. App. P. 38.6(a). The Appellees’ brief will be due twenty days after

the filing of the Appellants’ brief. See Tex. R. App. P. 38.6(b).

       The clerk of this court is directed to transmit a copy of this memorandum

opinion and order to the attorneys of record, the trial court, the court reporter, and

the trial court clerk.

       DATED May 14, 2015.

                                                    PER CURIAM

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DAUPHINOT, J. would dismiss.




                                          3